IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,784-01


                      EX PARTE TRAVIS JAMES GUILLORY, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 11-11914-A IN THE CRIMINAL DISTRICT COURT
                           FROM JEFFERSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

possession of a controlled substance as a habitual felony offender and sentenced to imprisonment

for twenty-five years. The Ninth Court of Appeals affirmed his conviction. Guillory v. State, No.

09-12-00574-CR (Tex. App— Beaumont June 20, 2013)(not designated for publication).

        On January 22, 2015, a timely order designating issues was signed by the trial court. The

habeas record has been forwarded to this Court prematurely. We remand this application to the

Criminal District Court of Jefferson County to allow the trial judge to complete an evidentiary
investigation, obtain the ordered affidavits, and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: March 4, 2015
Do not publish